Citation Nr: 0906194	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back pain.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to service connection for a disorder of the 
eyes.  

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

7.  Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In March 2006 the Board denied each of the claims as listed 
on the tile page of this decision.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2008 Order, the Court granted the VA 
General Counsel's and Appellant's Joint Motion For Remand.  
The Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order primarily called for the 
claim to be remanded so that an attempt could be made to 
obtain additional medical records from the Social Security 
Administration (SSA).  The record reflects that such an 
attempt was made and that treatment records were subsequently 
obtained and added to the clams file.  

The Veteran was scheduled for a hearing at the RO, before a 
Veterans Law Judge, in September 2005.  However, in a 
September 2005 written statement, his representative 
cancelled the hearing and indicated that the Veteran did not 
request that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.

In the March 2003 rating action on appeal, the RO, in 
pertinent part, denied a claim for service connection for a 
left shoulder disorder.  In his August 2003 notice of 
disagreement (NOD), the Veteran said he disagreed with the 
denial of service connection for the left shoulder disorder.  
However, he then said "I am claiming my right shoulder not 
the left please consider compensation for my [service-
connected] right shoulder".  As such, the Board construes the 
Veteran's statement as a withdrawal of his claim for service 
connection for a left shoulder disorder.

Furthermore, in an October 2004 decision on appeal, the RO 
denied the Veteran's claims for service connection for 
hypercholesterolemia, HTN, and IBS.  The Veteran filed a 
timely NOD in April 2005 and a statement of the case (SOC) 
was issued in May 2005 as to these matters.  However, the 
June 2005 substantive appeal statement received from the 
Veteran's representative only addressed the claims regarding 
HTN and IBS, and did not address the matter of service 
connection for hypercholesterolemia.  Further, it is pointed 
out that this is essentially a lab finding and not a 
disability.  As such, the Board will confine its 
consideration to the issues of HTN and IBS as set forth on 
the title page.

In a written statement submitted in January 2006, the Veteran 
described injuries incurred in October 2003, while he was a 
patient at the VA medical facility in Hudson Valley, New 
York.  It is not entirely clear, however, by this statement, 
if the Veteran may seek to raise a claim for disability due 
to VA medical treatment under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008) or in the alternative, secondary service 
connection.  If he desires to raise such a claim, he should 
do so with specificity at the RO.

During the pendency of this appeal, the claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) was granted.  The issue of service connection for a 
variously diagnosed psychiatric disorder is no longer on 
appeal.  

As will be explained, the Board is REMANDING issues #1 
through #6 on the title page of this decision.  Specifically, 
the Veteran's claims of whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for bilateral flat feet, low back pain, and a 
bilateral knee disorder, will be REMANDED, as will claims for 
entitlement to service connection for a heart disorder, a 
disorder of the eyes, and IBS.  These claims are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development and consideration 
before readjudicating it on the underlying merits.  VA will 
notify the Veteran if further action is required on his part 
concerning this claim.  

The claim of entitlement to service connection for HTN will 
be addressed below.  


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
HTN is related to the Veteran's period of active military 
service; nor was HTN diagnosed or otherwise demonstrated 
within one year of discharge.  


CONCLUSION OF LAW

HTN was not incurred in or aggravated during active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a letter to 
the Veteran from the RO dated in May 2004 specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection for HTN on a direct and presumptive basis, and of 
the division of responsibility between the Veteran and the VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records to include those provided by the SSA, VA 
examinations, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran as to this issue.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the Veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury sustained or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as HTN to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

HTN is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension the blood pressure readings must be 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7101(Note 1) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

When examined for entry into service in July 1980, the 
Veteran's blood pressure was 134/76.  He was found qualified 
for active service.  His STRs are not referable to complaints 
or diagnosis of, or treatment for HTN.  (The Board also notes 
that an inservice EKG in 1985 was accomplished, but there was 
no report of HTN.  The Veteran's claim for service connection 
for a heart disorder is being addressed separately.)  The 
STRs also reflect that in April 1986, the Veteran's blood 
pressure was 110/64.  In August 1986, it was 124/78, and when 
hospitalized (for another condition) in December 1986, his 
blood pressure was 124/88.  In May 1987, his blood pressure 
was 120/76, and in June 1987, it was 110/80.  

When examined for separation in August 1987, the Veteran's 
cardiovascular system was normal, and his blood pressure was 
110/82.  

Post service VA and non VA medical records and examination 
reports dated from 1988 to 2007 are associated with the 
claims file.  In December 1988, the Veteran's blood pressure 
was 135/76.  A VA February 1989 outpatient record reflects a 
reading of 112/70.  A March 1989 VA outpatient consultation 
report indicates the Veteran was referred to the mental 
hygiene clinic.  It was noted that he had HTN.  A September 
1995 VA medical record includes a blood pressure reading of 
141/78.

According to a May 1996 VA outpatient record, the Veteran was 
seen after an episode of chest pain with numbness and 
tingling in his fingers.  It was noted that he did not have a 
history of HTN.  

Additional VA outpatient treatment records reflect blood 
pressure readings of 145/83 in August 1997, 126/75 in 
November 1997, and 140/97 and 132/78 in January 1998.  

An October 2000 private medical record indicates that the 
Veteran had atypical chest pain, and underwent a left cardiac 
catherization.  Results showed no evidence of significant 
coronary artery disease with normal left ventricle systolic 
function and HTN was not reported.  

The Veteran was privately hospitalized in October 2000 for 
complaints of intermittent chest pain, palpitations, and 
associated shortness of breath.  He underwent left heart 
catherization, coronary angiogram and left ventriculogram, as 
well as an echocardiogram and EGD.  The discharge summary 
indicates that catherization showed no evidence of 
significant coronary artery disease and the EGD showed no 
significant abnormalities.  The discharge diagnoses included 
atrial fibrillation with rapid ventricular response, history 
of peptic ulcer with helicobacter pylori, unspecified 
psychiatric disorder, and noncardiac chest pain.  HTN was not 
reported.  

Private cardiology treatment records dated from November 2000 
to September 2001 indicate that the Veteran underwent 
numerous tests for chest pain and atrial fibrillation.  
Essentially, tests results were negative.  For example, a 
November 2001 record of an EKG showed normal sinus rhythm.  A 
January 2002 VA medical record did report that the Veteran's 
medical problems included stage I hypertension.

A May 2002 VA examination report indicates that the Veteran 
was evaluated for complaints associated with his service-
connected duodenal ulcer.  His blood pressure was 140/80.  
Pertinent diagnoses included essential HTN.  A January 2005 
VA record indicates his blood pressure was 121/85.  VA 
records from 2006 and 2007 reflect that the Veteran's medical 
conditions included HTN.  

Analysis

The Veteran has contended that service connection should be 
granted for HTN.  Although the evidence shows that he 
currently has HTN, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  Specifically, the record reflects 
that blood pressure readings during service, to include at 
time of separation, were within normal limits.  For example, 
on separation from service in August 1987, his blood pressure 
was 110/82.  While a March 1989 VA outpatient record 
indicates the Veteran had HTN, this is more than one year 
after service discharge, and it is also pointed out that his 
blood pressure was reported as 112/70 the previous month.  
The first additional post service clinical evidence of record 
of HTN is from June 1997.  At that time, slightly elevated 
blood pressure was noted and his blood pressure reading was 
141/94.  This is nearly ten years after the Veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the Veteran's HTN to service 
or any incident of service has been presented.

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the Veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
It is noted that the evidence submitted since the last Board 
decision does is essentially similar to the other evidence on 
file.  As such, remand for RO consideration is not indicated 
as to this issue.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claim.  


ORDER

Service connection for HTN is denied.  


REMAND

The following issues must be REMANDED for additional 
evidentiary and due process development as explained below: 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
flat feet; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for low back pain; whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a bilateral knee disorder; 
entitlement to service connection for a heart disorder; 
entitlement to service connection for a disorder of the eyes; 
and entitlement to service connection for IBS.  

There have been significant changes in the law, regulations, 
and Court guidance applicable to the appellant's claim during 
the period of time this appeal has been pending.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant. 38 U.S.C.A. 
§§ 5102 and 5103.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See Charles (John) v. Principi, 16 
Vet. App. 370 (2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, as to the issues before the Board, it does not 
appear that VA has specifically provided the Veteran with 
notice of the allocation of burdens of obtaining evidence, 
and otherwise complied with the VCAA's duty to inform 
provisions.  While he was provided VCAA notice in letters 
dated in March 2002, February 2003, and May 2004, this notice 
was vague and did not specifically refer to the issues on 
appeal with specificity (except for the May 2004 letter which 
specifically referred to IBS and HTN) or pertained to other 
issues.  It is not believed that this is adequate 
notification to the Veteran, given current Court guidance.  
The Board will address this issue on remand.

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Id.  Here, the VCAA letters as listed above 
discussed the evidence necessary to establish a claim for 
service connection.  There was no discussion of the need to 
submit new and material evidence to reopen the Veteran's 
claims.  Moreover, the letters failed to specify what 
evidence would be necessary to satisfy the elements that were 
found insufficient in the previous denials, and the Veteran 
must be so informed given this guidance.

In an additional decision issued during the pendency of this 
appeal, the Court held that the VCAA notice requirements 
apply to all five elements of a service connection claim - 
including the degree of disability and the effective date of 
an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Here, the Veteran was not provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  As these 
questions are involved in the present appeal, he must be 
informed that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and of the type of evidence that is needed to 
establish both a disability rating and an effective date.

Moreover, as noted above, since the Board's decision, SSA 
records were added to the file.  Additional VA records were 
also obtained.  The RO must undertake initial review of these 
records to the extent they affect the remaining issues.  As 
noted in the decision section above, the evidence received 
provided essentially duplicate information to what was on 
file as to the HTN issue. As such, there was no need to 
remand that issue.

Finally, it is noted that additional examination is necessary 
as to the claim of service connection for IBS.  Review of the 
STRs reflects that the Veteran was seen in October 1986 for 
gastrointestinal complaints.  Specifically, he reported 
stomach cramps and reflux.  He noted blood in his stools.  
Upper gastrointestinal (UGI) testing in November 1986 was 
negative.  At time of separation evaluation in August 1987, 
he gave a history of gastrointestinal problems, to include 
blood in his urine.  (Note: The Veteran was treated for an 
ulcer during service.  Service connection has been 
established for duodenal ulcer.)  

Post service VA records show that the Veteran was seen in 
October 1988 for gastrointestinal complaints noted as 
"follow up of salmonella in stool."  A history of peptic 
ulcer disease was noted in February 1989.  Testing that month 
resulted in an assessment of probable IBS.  In a VA record 
from March 1989, the Veteran was referred to the mental 
hygiene clinic.  It was noted that he had IBS.  

VA records indicate that in April 1994, results of an 
esophagogastroduodenoscopy (EGD) included gastroesophageal 
reflux disease (GERD).  Results of an October 1994 
colonoscopy were normal.  A September 1995 VA record includes 
an assessment of IBS, by history.  A March 1996 VA record 
indicates that the Veteran had a history of gastrointestinal 
bleeding, thought probably related to alcohol intake.  

A February 1998 VA outpatient record indicates the Veteran 
had had IBS since 1982.

Private records from 2000 show that the Veteran was seen for 
abdominal pain.  Computerized tomography (CT) scan was 
negative.  A June 2000 VA examination report reflects the 
Veteran's history of peptic ulcer disease.  The Veteran 
complained of melena, weight fluctuations, occasional 
constipation and diarrhea.  The pertinent diagnoses were 
history of peptic ulcer disease and ongoing symptoms 
consistent with GERD.

The Veteran was privately hospitalized in October 2000 for 
complaints of intermittent chest pain, palpitations and 
associated shortness of breath.  He underwent numerous heart 
evaluations, as well as an EGD.  The discharge summary 
indicates that EGD showed no significant abnormalities.  
Pertinent discharge diagnoses included history of peptic 
ulcer with helicobacter pylori.

A May 2002 VA examination report indicates that the Veteran 
was evaluated for complaints associated with his service-
connected duodenal ulcer.  VA records dated through 2007 
reflect that his medical conditions include GERD and history 
of peptic ulcer disease.  

Based on this record, it is unclear as to whether the Veteran 
currently has IBS and, if so, whether this condition is of 
service origin.  The Board finds that the Veteran should be 
afforded a more current and thorough examination, which is 
preceded by a review of all of the service and relevant post-
service medical evidence in the claims file, for the purpose 
of determining the nature and etiology of the Veteran's 
claimed IBS.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  For each of the issues that are the 
subject of this REMAND, the AMC/RO should 
send the Veteran corrective VCAA notice 
that 1) instructs him to submit any 
evidence in his possession pertaining to 
his claims; 2) explains what constitutes 
new and material evidence and specifies 
the type of evidence necessary to satisfy 
the elements of the underlying claims 
which were found insufficient in the 
previous denials, according to Kent v. 
Nicholson, supra, and 3) describes the 
evidence needed to establish a disability 
rating and effective date for the claimed 
disability(ies), as outlined in 
Dingess/Hartman v. Nicholson, supra.  

2.  The AMC/RO should schedule the 
Veteran for a VA gastrointestinal 
examination for the purpose of 
determining the nature and etiology of 
any gastrointestinal disease that is 
present (to include any recurrent disease 
such as IBS, but to exclude ulcer disease 
as this is already service-connected).  
Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
gastrointestinal disease, to include IBS, 
that is present, began during service or 
is otherwise linked to some incident of 
or finding recorded (i.e., in the STRs) 
during service.  The examiner is advised 
that an opinion of "more likely" or 
"as likely" would support the Veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  The examiner is also requested to 
provide a rationale for any opinion 
expressed.  

3.  Thereafter, the AMC/RO should 
readjudicate each of the Veteran's claims 
of service connection and those petitions 
to reopen previously denied claims in 
light of any additional evidence 
obtained.  This review should include 
review of the evidence added to the 
record since the 2006 Board decision.  If 
benefits are not granted to his 
satisfaction, send the appellant and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


